      Case 18-06877-RLM-7                 Doc 35-1         Filed 12/25/18          EOD 12/25/18 02:02:17                Pg 1 of 1

                                                      Notice Recipients
District/Off: 0756−1                           User: admin                         Date Created: 12/25/2018
Case: 18−06877−RLM−7                           Form ID: b318                       Total: 28


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        ustpregion10.in.ecf@usdoj.gov
tr          Deborah J. Caruso          trusteecaruso@rubin−levin.net
aty         Harrison Edward Strauss           harrison.strauss@usdoj.gov
aty         John M Blevins          jmb919@aol.com
                                                                                                                       TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Karl L. Downey        4675 West Lawrence Way             New Palestine, IN 46163
jdb         Laura L. Downey        4675 West Lawrence Way              New Palestine, IN 46163
14984013 Bank of America           4909 Savarese Circle          Fl1−908−01−50          Tampa, FL 33634
14984014 Barclays Bank Delaware            Po Box 8803          Wilmington, DE 19899
14984015 Byl Collections         POB 569          Malvern, PA 19355
14984016 Capital One          Po Box 30281          Salt Lake City, UT 84130
14984017 Chase Auto Finance           Po Box 901003           Ft Worth, TX 76101
14984018 Chase Card Services          Correspondence Dept            Po Box 15298         Wilmington, DE 19850
14984019 Citizens Bank          480 Jefferson Blvd         Warwick, RI 02886
14984020 Community Health Network             POB 20830            Indianapolis, IN 46220−0830
14984021 Community Heart And Vascular              8175 North Shadeland           Indianapolis, IN 46250
14984022 Discover Financial         Po Box 3025           New Albany, OH 43054
14984023 IU Health          250 Norh Shadeland Ave.           Indianapolis, IN 46219
14984024 Med 1 Solutions, LLC           517 US Highway 31 N             Greenwood, IN 46142−3922
14984025 NCB Managment Services, Inc.             POB 1099           Langhorne, PA 19047
14984026 Ollo Card Services          POPB 660371           Dallas, TX 75266−0371
14984027 Putnam County Juvenile           Juvenile Probation Dept.          3rd Floor, Courthouse        Greencastle, IN
            46135
14984028 Putnam Juvenile ProbationDepartment              3rd Floor, Courthouse         Greencastle, IN 46135
14984029 St. Vincent Medical Group           POB 14000           Belfast, ME 04915
14984030 Suntrust         655 W Broadway Ste 1300            San Diego, CA 92101
14984031 Synchrony Bank/Amazon              Attn: Bankruptcy Dept          Po Box 965060          Orlando, FL 32896
14984032 Wells Fargo Bank           Attn: Bankruptcy Dept           Po Box 6429         Greenville, SC 29606
14984033 Wells Fargo Home Mor             Attn: Bankruptcy          Mac X7801−014 3476 Stateview Blvd           Fort Mill, SC
            29715
14984034 Worlds Foremost Bank N             Attn: Bankruptcy          4800 Nw 1st St        Lincoln, NE 68521
                                                                                                                      TOTAL: 24
